IN THE UNITED STATES DISTRICT COURT.
WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION
CARLTON RANDELL MILLER PLAINTIFF
V. CASE NO. 5:20-CV-05033
SUMMIT COMMISSARY DEFENDANT
OPINION AND ORDER

Plaintiff Carlton Randell Miller filed this action pursuant to 42 U.S.C. § 1983. He
proceeds pro se and in forma pauperis. Miller is incarcerated in the Washington County
Detention Center. He contends that his federal constitutional rights were violated when
Summit Commissary (“Summit”) sold him outdated or expired food.

The case is before the Court for preservice screening under the provisions of the
Prison Litigation Reform Act (“PLRA”). Pursuant to 28 U.S.C. § 1915A, the Court has the
obligation to screen any complaint in which a prisoner seeks to proceed in forma pauperis.
28 U.S.C. § 1915A(a). The Court must determine whether the Complaint should be
served on Summit.

l. BACKGROUND

According to the allegations of the Complaint (Doc. 1), on January 9, 2020, Miller
purchased from Summit a $100.00 “care pack” of food items that contained, among other
things, a bag of chips called “Blazin’ hot cheese nibbles.” The expiration date on the bag
of chips was December 17, 2019. When Miller complained to Summit about the expired
chips, he was told that there was nothing Summit could do. He seeks compensatory and

punitive damages.
It. LEGAL STANDARD

Under the PLRA, the Court is obliged to screen the case prior to issuing service of
process. The Court must dismiss a complaint, or any portion of it, if it contains claims
that: (1) are frivolous, malicious, or fail to state a claim upon which relief may be granted,
or (2) seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.
§ 1915A(b).

A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v.
Williams, 490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may
be granted if it does not allege “enough facts to state a claim to relief that is plausible on
its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether a
pro se plaintiff has asserted sufficient facts to state a claim, we hold ‘a pro se complaint,
however inartfully pleaded . . . to less stringent standards than formal pleadings drafted
by lawyers.” Jackson v. Nixon, 747 F.3d 537, 541 (8th Cir. 2014) (quoting Erickson v.
Pardus, 551 U.S. 89, 94 (2007)).

lll. DISCUSSION

To state a claim under § 1983, Miller must show that (1) Summit acted under color
of state law and (2) the alleged wrongful conduct deprived him of a constitutionally
protected federal right. Schmidt v. City of Bella Villa, 557 F.3d 564, 571 (8th Cir. 2009).
The Court will assume for purposes of this PLRA screening that Summit is a state actor.
See, e.g., Avery v. Helder, 2017 WL 776702, at * 3 (W.D. Ark. Feb. 28, 2017) (finding that

a private corporation, working pursuant to a contract, acts under color of state law in
providing food to prisoners). It is clear, however, that the Complaint fails to state any
facts to show that Miller's constitutional rights were violated.

First, Miller does not claim that he suffered illness or injury as a result of consuming
the product. No Eighth Amendment claim is stated. Second, to the extent he contends
that he wasted money on an outdated food item, the law is clear that even an intentional
deprivation of property does not violate due process when a meaningful post-deprivation
remedy is available. Hudson v. Palmer, 468 U.S. 517, 534 (1984). Here, Miller has
various potential state court claims against Summit. For example, breach of express or
implied warranty, unjust enrichment, fraud, conversion, etc. Therefore, due process is
satisfied, and no § 1983 claim is stated.

IV. CONCLUSION

IT IS ORDERED that this case is DISMISSED WITHOUT PREJUDICE on the
grounds that it is frivolous and fails to state a claim upon which relief may be granted.
See 28 U.S.C. § 1915(e)(2)(B)(i-ii) (in forma pauperis action, or any portion of it, may be
dismissed at any time due to frivolousness or for failure to state a claim).

The dismissal of this action counts as a strike for purposes of 28 U.S.C. § 1915(g).

The Clerk is directed to place a § 1915(g) strike flag on the case.

t
IT Is SO ORDERED on this FOP ry of March, 2020/

 
 
